COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 McDANIEL PARTNERS, LTD.,                                     No. 08-12-00312-CV
                                               §
                       Appellant,                                  Appeal from
                                               §
 v.                                                            112th District Court
                                               §
 APACHE DEEPWATER, LLC,                                      of Upton County, Texas
                                               §
                       Appellee.                            (TC # 11-01-U4167-ANC)
                                               §

                                       JUDGMENT

       This Court has considered this cause on the record and concludes that there was error in

the judgment. We therefore reverse the judgment of the court below and render judgment in

favor of Appellant. We remand the case to the trial court for calculation of attorney’s fees owed

by Appellee to Appellant as well as calculation of damages, in accordance with this Court’s

opinion. We further order that the Appellant recover from Appellee all costs, both in this Court

and the court below, for which let execution issue. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 28TH DAY OF MARCH, 2014.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.